DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application is being examined under the pre-AIA  first to invent provisions. 
       Response to Arguments
2.    Applicant’s arguments filed 6/13/22 have been fully considered.
       With respect to 55, 56-58, Applicant argues that Teinila, Lajoie, and Gordon appear to be silent and do not teach or suggest an identification of compatibility with respect to the one or more segments of secondary digital content based on device capabilities. The Examiner respectfully disagrees. The Examiner, relies on Lajoie to for the teachings of identification of compatibility with respect to the one or more segments of secondary digital content based on the device (See [0083], [0161], [0165], and [0171]-[0174] which discloses of determining the users context which includes location such as zip code or coordinates of the remote client device and determining the metadata of at least the ad to determine whether or not to replace the ad with secondary ad content because the first ad is dated or geographically inappropriate). Hence, Lajoie teaches of the incompatibility of the secondary content based on at least the device location. The Examiner, then cites Gordon for the teachings of determining incompatibility of the secondary digital content with one or more characteristics/capabilities associated with the computerized user device (See [0128] which discloses of at least determining incompatibility when ensuring the ad content is formatted/transcoded into a compatible format for the media system to match the technical limitations of the media system). Hence, it is the combination of Lajoie and Gordon that teaches an identification of compatibility with respect to the one or more segments of secondary digital content based on device capabilities.
       With respect to newly added claims 75-77, the claims have been rejected as detailed below.

     For the reasons stated above and detailed below, the rejections are maintained.

				                 Allowable 
3.   Claims 62-74 and 78 are allowable.


           Claim Objections
4.     Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

6.       Claims 75-77 are rejected under 35 U.S.C. 112(b), second paragraph, as being vague and indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the reasons stated below. Claim 75 recites “identifying one or insertion oppurtunities comprising more of a start splice point or an end splice point”. The Examiner interprets the claim to recite one or more insertion opportunities comprising one or more of a start splice point or an end splice point”. Claims 76-77 are rejected for being dependent on claim 75. Appropriate Correction is required.
Claim Rejections - 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

8.    Claim 75-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teinila et al., US 2009/0327346 in view of Lajoie et al., US 2007/0276926.

         Regarding claim 75, Teinila teaches of a method of operating a computerized network apparatus within a digital content delivery network for provision of modified on demand digitally rendered content to a computerized user device in data communication with the content delivery network (See [0031] and [0038] dvb-h broadcast for requesting content via the network), the modified on-demand content having targeted digital secondary content inserted therein (See [0031], [0038], and [0044] which discloses the content having ad slots and targeted ads within the content), the method comprising:
       receiving data indicative of a request for on-demand digitally rendered content, the request issued form the computerized user device (See [0031] and [0038] where the device requests digital content though the network to the server/service provider);
       evaluating the requested on-demand primary digital content to identify one or more first secondary digital content elements inserted therein (See [0004]-[0006], [0033]-[0036], [0044], [0048]-[0049], and [0051]-[0052] which discloses of identifying the ad slots and analyzing metadata of the ad slots/digital content elements); and
       enabling delivery of the modified digitally rendered on-demand content to the computerized user device via an on-demand session (See [0044] delivery of the content with the inserted ad).
   
        Teinila is silent with respect to ranging-out one or more digital content blocks from the requested on-demand digital primary content, the one or more digital content blocks corresponding to at least one of the one or more first secondary digital content elements; identifying one or more insertion opportunities comprising one or more of a start splice point or an end splice point for each of one or more digital content blocks remaining in the primary digital content after the ranging-out; identifying one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities; inserting at least one of the identified one or more replacement secondary digital content elements at each of the one or more insertion opportunities to generate the modified on-demand digitally rendered content.
     
        However, in the same field of endeavor, Lajoie teaches of ranging-out one or more digital content blocks from the requested on-demand digital primary content, the one or more digital content blocks corresponding to at least one of the one or more first secondary digital content elements (See Lajoie, [0036] which discloses of selectively replacing second content with the third replacement content; [0083], [0161] and [0171]-[0174] which discloses of substitution of replacement of secondary content that is dated or geographically inappropriate/ranging out); identifying one or more insertion opportunities comprising one or more of a start splice point or an end splice point for each of one or more digital content blocks remaining in the primary digital content after the ranging-out (See Lajoie, [0036], [0083], [0161], [0165], and [0171]-[0174] which discloses of replacing/substituting the secondary content with another advertisement that is more geographically pertinent to the viewer, thereby having at least a start splice point in order to substitute the third content in place of the secondary content); identifying one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities (See Lajoie, [0036], [0083], [0161], [0165], and [0171]-[0174] which discloses of substituting the secondary ad that is not geographically relevant and replacing with an ad that is more relevant); inserting at least one of the identified one or more replacement secondary digital content elements at each of the one or more insertion opportunities to generate the modified on-demand digitally rendered content (See Lajoie, [0036], [0083], [0161], [0165], and [0171]-[0174] insertion of the targeted more relevant ads into the primary content).
    
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Lajoie for the mere benefit of better characterizing an audience for a better targeted advertisement experience for user interest and an increase in efficiency of monetizing advertisements.

        Regarding claim 76, the combination teaches the method of claim 75, wherein the one or more first digital secondary content elements are replaced (i) one for one, one for N or N for one (See Lajoie, [0036], [0083], [0161], [0165], [0171]-[0174] which discloses replacing the ad with another ad, thereby being at least one for one or one for N, since N is not defined).
 
       Regarding claim 77, the combination teaches the method of claim 75, wherein the modified digitally rendered on demand content comprises content targeted to a particular geographic area designated by an advertisement zone (See Lajoie, [0171]).

9.      Claims 55, 57-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teinila et al., US 2009/0327346 in view of Lajoie et al., US 2007/0276926, and in further view of Gordon, US 2010/0269128.


       Regarding claim 55, Teinila teaches of computerized network apparatus configured for operation in a content delivery network for provision of modified on-demand primary digital content to one or more computerized user devices in data communication with the content delivery network (See [0031], [0038], and [0044]; analysis of claim 42), the computerized network apparatus comprising:
      data interface apparatus, the data interface apparatus configured for data communication with the content delivery network (See Fig.1, [0031], [0038], and [0044]);
        data processing apparatus, the data processing in data communication with the data interface apparatus (See Fig.1, [0031], [0038], and [0044]); and
         data storage apparatus in data communication with the data processing apparatus, the data storage apparatus comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the data processing apparatus (See [0044] and Fig.2), cause the computerized network apparatus to:
         receive, via the content delivery network, data indicative of a request for on-demand primary digital content from a first computerized user device of the one or more computerized user devices (See [0031], [0038], and [0044] which discloses a request for content);
         identify whether the requested on-demand primary digital content comprises one or more segments of secondary digital content inserted therein (See [0044] which discloses determining upcoming ad slots);
          based at least in part on an identification that the requested on-demand digital primary content does not have one or more segments of secondary digital content inserted (See [0034]-[0036], [0044], and [0048]-[0049 which discloses identifying the empty ad slots whereby no ads are currently inserted) therein:
         cause insertion of at least one targeted secondary content element into the requested on-demand digital primary content to generate the modified on-demand primary digital content (See [0044] which discloses inserting of the targeted ad into the ad slot); and
        enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0038] and [0044] which discloses delivering the content with the inserted ad); and
        based at least in part on an identification that the requested on-demand primary digital content does have one or more segments of secondary digital content inserted therein (See [0034]-[0036], [0044], and [0048]-[0049] which discloses identifying the empty ad slots whereby no ads are currently inserted):
        identify whether the one or more segments of secondary digital content are compatible with first computerized user device (See [0004], [0006], [0039]-[0041], [0044] and [0048]-[0059] which discloses of using the context, metadata, and profile data to determine a compatible ad to insert); and 
         enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0044] which discloses of delivery of the content with the inserted ad).
         Teinila is silent with respect to based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements to generate the modified on-demand primary digital content.
         However, in the same field of endeavor, Lajoie teaches of based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements to generate the modified on-demand primary digital content (See [0083], [0161], [0165], and [0171]-[0174] which discloses of determining the users context and determining the metadata of at least the ad to determine whether or not to replace the ad with secondary ad content because the first ad is dated or geographically inappropriate and which discloses of automatically replacing/removing the incompatible ad for the more appropriate targeted ad to be displayed as the primary/secondary content to the viewer).
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Lajoie for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
       The combination of Teinila and Lajoie is silent with respect to determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device. 
        However, in the same field of endeavor, Gordon teaches of determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device (See [0128] which discloses of at least determining incompatibility when ensuring the ad content is formatted/transcoded into a compatible format for the media system to match the technical limitations of the media system).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila and Lajoie to have incorporated the teachings of Gordon for the mere benefit of selecting content that is compatible such that can be displayed on the user device.
        Regarding claim 57, the combination teaches the computerized network apparatus of claim 55, wherein the identification of whether the one or more segments of secondary digital content are compatible with first computerized user device at least in part comprises: evaluation of (i) second metadata associated with the one or more segments of secondary digital content, and (ii) first context data associated with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple metadata; Lajoie, [0083], [0161], [0165], and [0171]-[0174]); based at least in part on the evaluation, identification that the one or more segments of secondary digital are incompatible with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple metadata and of the inserted ads having different parameters; Lajoie, [0083], [0161], [0165], and [0171]-[0174]; Gordon, [0128]-[0131]). 
        Regarding claim 58, the combination teaches the computerized network apparatus of claim 55, wherein the removal of the one or more segments of secondary digital content from the requested on-demand primary digital content, and replacement of each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements (Lajoie, [0083], [0161], [0165], and [0171]-[0174]; Gordon, [0127]-[0134]) at least in part comprises:
         automatic range-out of one or more sections of digital content from the requested on-demand digital primary content, each of the one or more sections of digital content corresponding to one of the one or more segments of secondary digital content (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are; Lajoie, [0083], [0161], [0165], and [0171]-[0174] which discloses of replacing the original ad with a replacement ad thereby being a range out of removing a range of original ad content; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186] which discloses of removing an ad and inserting with another ad at the specified time/duration/slot); identification of one or more remaining sections of digital content, each of the one or more remaining sections of digital content comprising a primary digital content segment (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses of the primary content timeline with the ads being displayed within the primary content; Lajoie, [0083], [0161], [0165], and [0171]-[0174] which discloses continuing the content after the replacement ad is displayed; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186] which discloses of resuming the presentation of the primary content after the replacement ad); evaluation of (i) first metadata associated with individual ones of a plurality of secondary digital content elements, and (ii) first context data associated with the first computerized user device to identify the one or more targeted secondary content elements from the plurality of secondary content elements which are compatible with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5; Lajoie, [0083], [0161], [0165], and [0171]-[0174]; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186]); and splice-in of at least one of the one or more targeted secondary content elements between the one or more remaining sections of digital content (See Teinila, [0044] and Fig.4-5 which discloses insertion/splicing of the ads within different portions of the primary content; Lajoie, [0083], [0161], [0165], and [0171]-[0174] which discloses of inserting ads in the gaps and within ad slots present within the primary content; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186] which discloses of replacing/inserting multiple replacement ads within the primary content). 

Conclusion
10.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	                               Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov